Citation Nr: 1036197	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  04-34 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hypertension, including as 
secondary to service-connected diabetes mellitus and 
posttraumatic stress disorder (PTSD) with anxiety and depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel





INTRODUCTION

The Veteran served on active military duty from December 1965 to 
October 1967. 

This matter comes before the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South Carolina, 
which, inter alia, denied service connection for hypertension.  
The Veteran subsequently relocated and jurisdiction of his claims 
folder was transferred to the RO in Montgomery, Alabama, which 
forwarded his appeal to the Board.

The Veteran was scheduled for a videoconference hearing before a 
Veterans Law Judge in October 2007; however, he failed to appear 
for the hearing.

In an April 2009 decision, the Board denied the Veteran's claim 
for service connection for hypertension, including as secondary 
to service-connected diabetes mellitus and posttraumatic stress 
disorder (PTSD) with anxiety and depression.  The Veteran 
appealed the April 2009 Board decision to the United States Court 
of Appeals for Veterans Claims (Court).  In a February 2010 
Order, the Court remanded this appeal for further development 
consistent with instructions in a February 2010 Joint Motion for 
Remand.  The case is now before the Board for further appellate 
consideration pursuant to the Court's order.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

Pursuant to the February 2010 Court Order, this case must be 
remanded.  

In this case, pursuant to the February 2010 Court Order, this 
case is remanded for a clarification of a September 2008 VA 
medical nexus opinion regarding the Veteran's hypertension as it 
relates to his diabetes mellitus and his PTSD, which are service-
connected.  The February 2010 Joint Remand asserts that a remand 
is necessary for two reasons.  Initially, the February 2010 Joint 
Remand points out that, while the September 2008 VA examiner 
opined that the Veteran's hypertension is not secondary to his 
diabetes mellitus, as the hypertension predates the onset of the 
diabetes mellitus, she failed to provide an opinion as to whether 
the Veteran's service-connected diabetes mellitus has aggravated 
his hypertension.  Second, the September 2008 VA examiner also 
needs to address the contradiction between her statement that 
medical literature does not support the contention that PTSD 
causes hypertension or sustained elevations in blood pressure and 
research cited by the Federal Register indicating that PTSD may 
be associated with cardiovascular disorders, which is supported 
by a 1997 study finding that Vietnam Veterans diagnosed with PTSD 
had a significantly increased risk of circulatory disease.  The 
February 2010 Joint Remand also identifies research cited by the 
Federal Register that indicates that stress may contribute to 
cardiovascular disease.    

Specifically, the September 2008 VA examiner stated,

...review of the medical literature does not support a 
contention that [PTSD] causes essential hypertension 
or sustained elevations in blood pressure which 
required antihypertensive medication....  Therefore, it 
is my opinion that it is less likely as not that this 
[V]eteran's hypertension is secondary to his diabetes 
or [PTSD] with anxiety and depression.  It is also my 
opinion that his service connected [PTSD] with anxiety 
and depression has not aggravated or accelerated his 
hypertension.  It is well documented that his coronary 
artery disease predated the diagnosis of diabetes 
mellitus and therefore, diabetes would not be 
considered a contributing factor to his coronary 
artery disease either.  

See VA examination report dated in September 2008.  

The February 2010 Joint Remand requests that the September 2008 
VA examiner provide an addendum to the opinion with regard to the 
question of whether the Veteran's hypertension has been 
aggravated by his service-connected diabetes mellitus.  It 
further requests that the September 2008 VA examiner address the 
contradiction between her statement regarding the lack of medical 
literature supporting the contention that PTSD causes 
hypertension and the research cited by the Federal Register 
indicating that PTSD and stress may be associated with 
cardiovascular disease.  Thus, a remand is necessary for the 
September 2008 VA examiner to address these questions.

Accordingly, the case is REMANDED for the following action:

1.   Request that the previous September 2008 
VA examiner provide an addendum to his or her 
previous medical nexus opinion, if that 
physician is still available.  The claims 
file, including a complete copy of this 
remand, must be made available for review of 
the Veteran's pertinent medical history.  

Specifically, the examiner should provide a 
clarification as to the following:

(a)  Since the VA examiner found in September 
2008 that the Veteran's hypertension is not 
proximately due to, or the result of, his 
service-connected diabetes mellitus, the VA 
examiner is requested to state whether the 
Veteran's hypertension is aggravated by 
[that is, permanently increased in severity 
as a result of] his service-connected 
diabetes mellitus?  

(b)  Address the contradiction between the 
statement in the September 2008 VA 
examination report that medical literature 
does not support the assertion that PTSD 
causes essential hypertension or sustained 
elevations in blood pressure and research 
cited by the Federal Register showing that 
PTSD and stress may be associated with 
cardiovascular disease (See 69 Fed. Reg. 
60083-01 at 60087 and 69 Fed. Reg. 60083-01 
at 6087-6088, as cited in the February 2010 
Joint Remand).   

A complete rationale should be provided for 
any opinion given.  If the examiner cannot 
provide the requested opinion without 
resorting to speculation, he or she should 
expressly indicate this and provide a 
supporting rationale as to why an opinion 
cannot be made without resorting to 
speculation.  

Another VA examination is not necessary in 
order to provide this opinion, unless the 
previous VA examiner listed on the September 
2008 report is unavailable, and a new 
examiner indicates a physical examination is 
necessary in order to adequately answer the 
questions posed. 

2.  Following completion of the above, 
readjudicate the claim of service connection 
for hypertension, including as secondary to 
service-connected diabetes mellitus and PTSD 
with anxiety and depression, in light of the 
addendum to the medical nexus opinion 
provided and any additional evidence received 
since the supplemental statement of the case 
(SSOC) in November 2008.  If the claim is not 
granted to the Veteran's satisfaction, send 
him and his representative another SSOC.  It 
must contain notice of all relevant actions 
taken on the claim for benefits, to include a 
summary of the evidence and discussion of all 
pertinent regulations.  The Veteran and his 
representative should be given an opportunity 
to respond to the SSOC before returning the 
file to the Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


